DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the temperature measurement target” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under U.S.C. 102(a)(2) as being anticipated by Osamu et al. (US 2019/0049310).
	In regard to claim 1, Osamu et al. disclose a radiation temperature measuring device configured to contactlessly measure a surface temperature of an object by using an infrared sensor, the radiation temperature measuring device comprising:
(a) the infrared sensor configured to detect an electromagnetic wave radiated from the object (e.g., “… radiation 8 from the object is separated by the polarization filter 3 into polarized wave 9 and polarized wave 10 in different traveling directions … radiation at the first ” in paragraphs 90 and 91); and
(b) a polarizing plate configured to reflect a polarized wave of one direction in the electromagnetic wave and transmit or absorb a polarized wave of a direction perpendicular to the one direction, wherein the infrared sensor detects the polarized wave of the one direction reflected by the polarizing plate (e.g., “… polarization filter 3 is an optical device for separating radiation into polarized light beams in different traveling directions. Preferably, a wire grid is used as the polarization filter … control of the traveling direction of the polarized light beam by rotation of the polarization filter …” in paragraph 88).
	In regard to claim 2 which is dependent on claim 1, Osamu et al. also disclose that the polarizing plate has a film shape, and has an axis such that a direction of the reflected polarized wave does not change even when the polarizing plate is rotated (e.g., “… polarization filter 3 is an optical device for separating radiation into polarized light beams in different traveling directions. Preferably, a wire grid is used as the polarization filter … control of the traveling direction of the polarized light beam by rotation of the polarization filter …” in paragraph 88).
	In regard to claim 3 which is dependent on claim 1, Osamu et al. also disclose that the polarizing plate is oriented in a direction in which the polarizing plate is rotated around the direction of the reflected polarized wave on the polarizing plate, as a rotation axis (e.g., “… polarization filter 3 is an optical device for separating radiation into polarized light beams in ” in paragraph 88).
	In regard to claim 4 which is dependent on claim 3, Osamu et al. also disclose that a reflection angle of the polarizing plate is set such that a reflectance in a perpendicular direction of the polarizing plate is a minimum (e.g., “… polarization filter 3 is an optical device for separating radiation into polarized light beams in different traveling directions. Preferably, a wire grid is used as the polarization filter … control of the traveling direction of the polarized light beam by rotation of the polarization filter …” in paragraph 88).
	In regard to claim 5 which is dependent on claim 3, Osamu et al. also disclose that the polarizing plate has a polarization reflectance of 90% or more (e.g., “… polarization filter 3 is an optical device for separating radiation into polarized light beams in different traveling directions. Preferably, a wire grid is used as the polarization filter … control of the traveling direction of the polarized light beam by rotation of the polarization filter …” in paragraph 88).
	In regard to claim 6 which is dependent on claim 3, Osamu et al. also disclose that the polarizing plate includes a wire grid polarizing plate (e.g., “… polarization filter 3 is an optical device for separating radiation into polarized light beams in different traveling directions. Preferably, a wire grid is used as the polarization filter …” in paragraph 88).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abtahi (US 5,436,443) in view of Meng et al. (US 2012/0206805).
	In regard to claims 1-3 and 6, Abtahi discloses a radiation temperature measuring device configured to contactlessly measure a surface temperature of an object by using an infrared sensor, the radiation temperature measuring device comprising:
(a) the infrared sensor configured to detect an electromagnetic wave radiated from the object (e.g., “… radiation pyrometer for measuring the true temperature of a body by detecting and measuring thermal radiation from the body …” in the second column 1 paragraph); and
(b) a polarizing beamsplitter configured to reflect a polarized wave of one direction in the electromagnetic wave and transmit or absorb a polarized wave of a direction perpendicular to the one direction, wherein the infrared sensor detects the polarized wave of the one direction reflected by the polarizing plate (e.g., see “… beam is polarized and split into two beams in a polarizing beamsplitter 23. The two polarization components, p and s impinge on detectors 13 and 14 implemented with silicon detectors …” in 
    PNG
    media_image1.png
    1549
    1646
    media_image1.png
    Greyscale
 and the first column 7 paragraph).
The device of Abtahi lacks an explicit description that the “polarizing beamsplitter” includes a wire grid polarizing plate having a film shape, wherein the polarizing plate is oriented in a direction in which the polarizing plate is rotated around the direction of the reflected polarized wave on the polarizing plate, as a rotation axis such that a direction of the reflected polarized wave does not change even when the polarizing plate is rotated.  However, polarizing beamsplitters are well known in the art (e.g., see “… widely known by those skilled in the art, different parameters may be used to describe the performance of a linear polarizer including the transmission coefficient through the polarizer of p-polarized light at normal incidence (Tp), the transmission coefficient through the polarizer of s-polarized light at normal incidence (Ts), the ratio of Tp to Ts or "contrast ratio" (K), and the reflection coefficient of the s-polarized light (Rs). In general, the higher the values of Tp and K, the better the efficiency and performance of the polarizer … Wire grid polarizers are preferable to other forms of polarizers because they can possess excellent optical characteristics such as, ” in paragraphs 8 and 11 of Meng et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional polarizing beamsplitter (e.g., “Wire grid polarizers are preferable to other forms of polarizers” with “wide angular acceptance”) for the polarizing beamsplitter of Abtahi and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional polarizing beamsplitter (e.g., including a wire grid polarizing plate having a film shape, wherein the polarizing plate is oriented in a direction in which the polarizing plate is rotated around the direction of the reflected polarized wave on the polarizing plate, as a rotation axis such that a direction of the reflected polarized wave does not change even when the polarizing plate is rotated) as the polarizing beamsplitter of Abtahi.
	In regard to claim 4 which is dependent on claim 3, Abtahi also discloses that a reflection angle of the polarizing beamsplitter is set such that a reflectance in a perpendicular direction of the polarizing plate is a minimum (e.g., “… beam is polarized and split into two beams in a polarizing beamsplitter 23. The two polarization components, p and s impinge on ” in the first column 7 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a reflection angle of the polarizing beamsplitter is set such that a reflectance in a perpendicular direction of the polarizing plate is a minimum for the beam to be split into a p polarization component beam and a s polarization component beam).
	In regard to claim 5 which is dependent on claim 3, Abtahi also discloses that the polarizing beamsplitter has a polarization reflectance of 90% or more (e.g., “… beam is polarized and split into two beams in a polarizing beamsplitter 23. The two polarization components, p and s impinge on detectors 13 and 14 implemented with silicon detectors …” in the first column 7 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the polarizing beamsplitter has a polarization reflectance of 90% or more for the beam to be split into a p polarization component beam and a s polarization component beam).
	In regard to claim 7 which is dependent on claim 1 in so far as understood, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  Further, the recited “target” does not appear to be claimed as a component of the apparatus.  Thus, “includes silicon oxide as a main component” was not given any patentable weight since the intended use of claimed apparatus does not appear to impose any additional 
	In regard to claim 8 which is dependent on claim 1, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  Further, the recited “object” does not appear to be claimed as a component of the apparatus.  Thus, “the object has a flat surface” was not given any patentable weight since the intended use of claimed apparatus does not appear to impose any additional structural limitations on the claimed apparatus.  Thus the cited prior art is applied as in claim 1 above.  In regard to intended use of the prior art apparatus, Abtahi also discloses that the object has a flat surface, and a detection direction by the infrared sensor and the polarizing plate is different from a normal direction of the flat surface (e.g., see “… polarization state analyzer (PSA) … optical axis of the PSA was at 45 to the surface of the strip …” in Fig. 1, the third column 3 paragraph, and the last column 7 paragraph).
	In regard to claim 9 which is dependent on claim 7, Abtahi also discloses that the infrared sensor has a detection wavelength band of 8 μm or less (e.g., “… wavelength of 1064 nm. This wavelength was chosen because it is the longest at which off-the-shelf optical components are available and because silicon detectors are sensitive to radiation at this wavelength …” in the second column 6 paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884